Order modified so as to allow $2,000 counsel fees and $15,207.48, expenses and disbursements, as recommended by the commissioners of appraisal, and as so modified affirmed, without costs. All concur, except Hill, J., who concurs in the modification as to counsel fees, expenses and disbursements, and dissents to the affirmance of the order, and votes to modify by fixing the price per kilowatt hour at four and twenty-nine one-hundredths mills, such being the price paid by the claimant to the State of New York for the power obtained at Crescent dam; with this modification the award to the claimant should be $159,500, for which amount he votes. McNamee, J., not sitting.